Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
The effective filing date of this application is October 29, 2019. This Office Action is in response to the Restriction/Election response filed October 5, 2021. This action is a NON-FINAL REJECTION.
Election/Restrictions
Applicant’s election without traverse of Group I, an integrated circuit, in the reply filed October 5, 2021 is acknowledged.  Applicant indicates Claims 1 – 13, 14 – 22, 23 – 24, and 31 – 34 as drawn to the elected invention. Claims 25 – 30, drawn to the nonelected invention, have been canceled by Applicant. 
Disclosed Invention
As best understood by Examiner, Applicant’s inventions are disclosed as drawn to (1) a novel integrated circuit (IC) with circuit cells, where a row of the circuit cells has a reserved routing layer, track, or channel extending continuously and horizontally along a row of cells and an intercell metal interconnect formed in the reserved routing layer. The intercell metal interconnect and the reserved routing layer are formed in a lower 
Claim Interpretation
To further the goal of compact prosecution (37 CFR 1.104(a)(1); See also MPEP § 2173.06), Examiner has interpreted the claims using the broadest reasonable interpretation consistent with the specification (MPEP § 904.01; MPEP § 2106 Section II; See In re Morris, 127 F.3d 1048, 44 USPQ2d 1023 (Fed. Cir. 1997) and In re NTP Inc., 654 F3d 1279, 99 USPQ 1481 (Fed. Cir. 2011). See also MPEP § 2111 - § 2116.01 for pertinent case law).
Claim Rejections - 35 USC § 112
First Paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3 – 13; Claims 23, 24; and Claims 31 – 34 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without both a reserved routing layer, channel, or track on a metal layer M1 or M2 and an intercell metal interconnect on the routing layer, channel, or track, with the intercell metal interconnect electrically coupling or connecting a pair of nodes of a pair of IC cells located in a same row – which is a structure critical or essential to the practice of the invention but not included in these claims. See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). Note the inventive concept requires the reserved routing layer, channel, or track to be formed on lowermost metal layers M1 or M2 – which advantageously permits use of M1 or M2 by a place and route (PR) tool to facilitate electrical connection between pairs of IC cells in the same row (See e.g. [0033]). See also FIG. 4, label 430; FIG. 6, label 650; FIG. 7, labels 730, 770, 790; and FIG. 8, labels 860, 865, 870. 

	
Claim Rejections - 35 USC § 112 
Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 32 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 32 recites the limitation "the routing channel is on metal layer M1.". There is insufficient antecedent basis for this limitation in the claim because there is no prior reference to the existence of a metal layer M1. Examiner presents the following amendment for consideration (See MPEP § 2173.05(e)): "the routing channel is on a  metal layer For the purpose of compact prosecution, Examiner will interpret Claim 32 based on this Examiner-presented amendment.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 31 – 34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by PARK (US 5,990,502; J. C. Park; LSI Logic Corporation; dated November 23, 1999).
Regarding Claim 31: PARK discloses an integrated circuit (IC) cell (“HIGH DENSITY GATE ARRAY CELL ARCHITECTURE WITH METALLIZATION ROUTING TRACKS HAIN A VARIABLE PITCH”; See ABSTRACT), comprising: 
circuitry (“gate array cell architecture”; See FIG. 3 – FIG. 5 below) for processing at least one input signal to generate at least one output signal; and 


    PNG
    media_image1.png
    723
    715
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    796
    671
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    674
    470
    media_image3.png
    Greyscale


a routing channel (“channel routing columns 48“; FIG. 3) reserved for routing a signal through the IC cell or to or from another IC cell.
Regarding Claim 32: PARK discloses the IC cell of claim 31, wherein the routing channel 48 is on a metal layer M1 (FIG. 3, label 35).
Regarding Claim 33: PARK discloses the IC cell of claim 31, further comprising an intercell metal interconnect extending within the routing channel and coupled to the circuitry (Note label 35 also denotes “M1 routing tracks”; See column 5, first two paragraphs).
Regarding Claim 34: PARK discloses the IC cell of claim 31, further comprising an intercell metal interconnect 33 (“M2 routing tracks”, Column 5, third paragraph; See FIG. 3) extending through the routing channel 48.


Allowable Subject Matter
Claim 2 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 1, 3 – 13; Claims 23, 24 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not disclose nor render obvious an integrated circuit as recited by independent Claims 1, 14, and 23, respectively, further including both a reserved routing layer, channel, or track on a metal layer M1 or M2 and an intercell metal interconnect on the routing layer, channel, or track, with the intercell metal interconnect electrically coupling or connecting a pair of nodes of a pair of IC cells located in a same row.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Prior Art
Inventor
Title and/or Relevance
US 5,399,517
Ashtaputre et al.
“Method of Routing Three Layer Metal Gate Arrays Using A Channel Router”
US 9,454,632
Krishnamurthy
“Context Specific Spare Cell Determination During Physical Design”

Bisht et al.
“Integrated Circuit Layout Wiring For Multi-Core Chips”
US 2018/0253523
Pelloie
“Technique For Generating The Layout Of A Circuit Block Of An Integrated Circuit”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKI B. BOOKER whose telephone number is (571)270-1565.  The examiner can normally be reached on Monday - Friday 8am - 5pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN B. GAUTHIER can be reached on 571-270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/V. B. B./
Examiner, Art Unit 2813



/SHAHED AHMED/Primary Examiner, Art Unit 2813